



Exhibit 10.1
Release Agreement
I understand and agree completely to the terms set forth in the Five9, Inc. Key
Employee Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by Five9, Inc. (the
“Company”) or an affiliate of the Company that is not expressly stated herein or
therein. Certain capitalized terms used in this Release are defined in the Plan.
I hereby acknowledge and agree to the following:
(a) My employment as an executive with the Company ceased effective Monday, July
2, 2018 (“Notice Date”), I will be paid all salary due to me through the Notice
Date, and I will be eligible to receive a bonus for the second quarter of 2018
under the Company’s 2018 Bonus Program;
(b) I will continue to be employed as a non-executive employee on an at-will
basis by the Company from the Notice Date through September 30, 2018 (the
“Transition Period”), and my employment will be terminated, at the latest, at
the end of the Transition Period;
(c) During the Transition Period, I will continue to be paid my current base
salary and will be eligible to receive benefits provided to non-executive
employees, but I will not be eligible to receive any bonus for the third quarter
of 2018 under the Company’s 2018 Bonus Program or any other benefits provided
only to Company executives;
(d) During the Transition Period, I will perform duties as assigned by the
Company, and either the Company or I can end my employment at any time for any
reason;
(e) Upon the termination of my employment for any reason either during the
Transition Period or at the end of the Transition Period (“Termination Date”),
the Company will provide me with benefits as a Tier 3 participant as set forth
in the Plan; provided that I execute a general release of any and all known and
unknown claims against the Company in the form provided by the Company on or
after the Termination Date; and
(f) On the Termination Date, the portions of my then outstanding unvested
compensatory equity awards under the Five9, Inc. 2014 Equity Incentive Plan (the
“2014 Plan”) that would have vested had my employment continued until and
through December 31, 2018 will immediately vest, and such awards will otherwise
remain subject to the terms of the applicable award agreements and the 2014
Plan.
I hereby confirm my obligations under my Proprietary Information Agreement.
Except as otherwise expressly set forth in this Release, I hereby generally and
completely release the Company and its affiliates, and their parents,
subsidiaries, successors, predecessors and affiliates, and their partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, insurers, affiliates and assigns (“Releasees”), from
any and all





--------------------------------------------------------------------------------





claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct or omissions occurring at any
time prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the California Labor Code,
including the Private Attorneys General Act, the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended) (“ADEA”)
and the federal Employee Retirement Income Security Act of 1974 (as amended). To
the maximum extent permitted by law, the Release includes all claims of every
nature and kind whatsoever, whether known or unknown, suspected or unsuspected.
By releasing such claims, I expressly waive the protections of Section 1542 of
the Civil Code (or any other statute or legal doctrine purporting to limit the
scope of a general release) which provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission, the U.S. Department of Labor, or similar state agencies, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding before such entities. I further understand that
nothing in this Release Agreement is intended to interfere with or discourage my
good faith disclosure to any governmental entity related of a suspected
violation of the law, or ability to recover monetary payment for such
disclosure.
I understand that I cannot and will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing otherwise protected
trade secrets and/or confidential or proprietary information so long as the
disclosure is made in (1) confidence to a federal, state, or local government
official, directly or indirectly, or to an attorney and solely for the purpose
of reporting or investigating a suspected violation of law; or (2) a complaint
or other document filed in a lawsuit or other proceeding, so long as such filing
is made under seal. I further understand that


    

--------------------------------------------------------------------------------





the Company will not retaliate against me in any way for a disclosure made
pursuant to this paragraph. Further, in the event I make such a disclosure, and
file a lawsuit against the Company alleging that the Company retaliated against
me because of his disclosure, I understand that I may disclose the relevant
trade secret or confidential information to my attorney, and may use the same in
the court proceeding only if (1) I ensure that any court filing that includes
the trade secret or confidential information at issue is made under seal; and
(2) I do not otherwise disclose the trade secret or confidential information
except as required by court order.
I hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth
(8th) day after I sign this Release.
I agree that I will not disparage, defame or otherwise detrimentally comment
upon the Releasees or investors in the Company, including their business
practices or products, in any manner. I acknowledge that such comment would
cause serious damage to the Company and any breach of this provision shall
constitute a material breach of this Release.
Other than as expressly set forth herein, I hereby represent that I have been
paid all compensation owed and for all hours worked; I have received all the
leave and leave benefits and protections for which I am eligible pursuant to the
Family and Medical Leave Act, or otherwise; and I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
 
PARTICIPANT:
 
 
 
/s/ Gaurav Passi
By:
Gaurav Passi
Date:
July 22, 2018
 
 







    

--------------------------------------------------------------------------------





 
COMPANY
 
 
By:
/s/ Rowan Trollope
Name:
Rowan Trollope
Title:
CEO
Date:
July 23, 2018
 
 



 




    